 


113 HR 5369 IH: Veterans Dignified Burial Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5369 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Royce (for himself and Ms. Hahn) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to ensure that the Secretary of Veterans Affairs is informed of the interment of deceased veterans, and for other purposes. 
 
 
1. Short titleThis Act may be cited as the Veterans Dignified Burial Act.
2.Information concerning scheduled interments of veterans
(a)In generalChapter 24 of title 38, United States Code, is amended by adding at the end the following new section: 
 
2415.Information concerning scheduled interments 
(a)Scheduled intermentAt the same time that the Secretary confirms to a covered entity the veteran status of a deceased veteran in the custody of the covered entity, the Secretary shall request from the covered entity the specific date of the scheduled interment of the deceased veteran. During each 30-day period following the date of such request, the Secretary shall repeat such request until the date on which the covered entity confirms to the Secretary that the deceased veteran has been interred.  
(b)Annual reportNot later than January 31 of each year, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on deceased veterans who were interred after the 30-day period following the date on which the Secretary made a request under subsection (a). Such report shall include— 
(1)during the year prior to the year in which the report is submitted, the number of deceased veterans who were not interred during such period, including the covered entity that had custody of each deceased veteran; and 
(2)the number of such deceased veterans who, as of the date of the report, are not yet interred, including the covered entity that has custody of each deceased veteran. 
(c)Covered entity definedIn this section, the term covered entity means a local medical examiner, funeral director, county service group, or other similar entity.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2414 the following new item: 
 
 
2415. Information concerning scheduled interments..  
 
